Learned, P. J.
(dissenting):
It seems to me that sections 3022, 3043 show that the execution should have been issued by the clerk of Saratoga county to the sheriff of that county, and not by the clerk of Fulton county. I do not think that the general language of section 347 should be construed to affect these sections subsequently passed and having a special reference to the matter in question. The Code of Procedure (§ 64, sub. 13) was to the same effect, and it is improbable that it was intended that an execution, in such a case as this, might be issued by either of two county clerks.
Further, what official knowledge would the clerk of Fulton county have of the fact that the transcript had been filed and the judgment docketed in Saratoga county, and of the time of such docketing and filing ? If a county clerk is to issue an execution (as he must in the case of a justice’s judgment), he must have official knowledge of the facts which are to be stated in the execution. And that the clerk of Fulton county could not have had, when he issued an execution to the county of Saratoga, based upon the docketing of the judgment in Saratoga county. There is nothing in section 1665 which helps the plaintiff. I do not think there is any other defect in the proceedings. But this appears to be fatal.
The order should be reversed and the order to examine defendant set aside, but without costs.
Order affirmed, without costs.